Matter of Grand Imperial, LLC v New York City Bd. of Stds. & Appeals (2016 NY Slip Op 01916)





Matter of Grand Imperial, LLC v New York City Bd. of Stds. & Appeals


2016 NY Slip Op 01916


Decided on March 17, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2016

Friedman, J.P., Andrias, Saxe, Kapnick, JJ.


545 100704/14

[*1]In re Grand Imperial, LLC, Petitioner-Respondent,
vThe New York City Board of Standards and Appeals, et al., Respondents-Appellants. 
Congressmember Jerrold Nadler, New York State Senator Liz Krueger, New York State Assembly Member Richard N. Gottfried, New York State Assembly Member Daniel O'Donnell, New York State Assembly Member Linda Rosenthal, Manhattan Borough President Gale A. Brewer, New York City Public Advocate Letitia James, New York City Council Member Helen Rosenthal, Goddard Riverside Law Project, Housing Conservation Coordinators, Inc., and MFY Legal Services, Inc., Amici Curiae.


Zachary W. Carter, Corporation Counsel, New York (Richard Dearing of counsel), for appellants.
Chehebar Deveney & Phillips, New York (Cornelius P. McCarthy of counsel), for respondent.
Jeanette Zelhof, MFY Legal Services, New York (Martha Weithman of counsel), for amici curiae.

Judgment, Supreme Court, New York County (Alexander W. Hunter, J.), entered April 22, 2015, granting the petition to annul a resolution of respondent Board of Standards and Appeals, adopted June 10, 2014, as amended July 2, 2014, which affirmed the Department of Buildings' denial of petitioner's request for a Letter of No Objection regarding petitioner's rental of units in its class A residential building for a minimum of seven days, unanimously reversed, on the law, the petition denied, and the proceeding brought pursuant to CPLR article 78, dismissed, without costs.
As Supreme Court found, based on the former Multiple Dwelling Law § 248(16), which permitted single room occupancy owners to rent their rooms for periods as short as seven days, petitioner had an accrued right, within the meaning of the Multiple Dwelling Law saving clauses (see  Multiple Dwelling Law § 366[1]), at the time the legislature amended provisions related to occupancy in class A multiple dwellings in 2010. However, in enacting the amendments, the legislature's intent that a 30-day minimum occupancy requirement would apply to all, with only narrow, specified exceptions, was sufficiently clear that petitioner's saving clause right to continue renting for the shorter period was extinguished (see  L 2010, ch 225, § 8, as amended by L 2010, ch 566, § 3 [providing in pertinent part that the relevant act amending the Multiple Dwelling Law and the Administrative Code of the City of New York "shall take effect May 1, 2011 and shall apply to all buildings in existence on such effective date  and to buildings constructed after such effective date" (emphasis added)]; Kellogg v Travis , 100 NY2d 407 [*2][2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2016
CLERK